Title: From James Madison to Andrew Ellicott, 7 July 1810
From: Madison, James
To: Ellicott, Andrew


Dear Sir
Washington July 7. 1810
Your favor of Novr. 8. was duly received. I must trust to your own friendly inferences, for an apology for so long a delay in acknowledging it.
I found that there were in the Navy Office three Sheets of Gaulds Survey referred to in your letter. They are now in my hands. I find also, among the Charts handed over by Mr. Jefferson: one, on a large scale, of the Coasts of W. Florida, & Louisiana, from Sawaney River to 94°. 30′. W. Longitude, describing the entrance of the Mississippi, the Bay of Mobille, Pensacola Harbor &c, as surveyed by G. Gauld, in 1764, 5, 6, 7, 8, 9. 70 & 71. under direction of the Admiralty, and published in 1803, by W. Faden Geographer to the P. of Wales. As the publication is of later date than that of the Charts belonging to you, you may perhaps not have seen it.
You are aware I presume that Mr. Patterson of Philada. was made the pivot of the general plan for effecting a survey of our Coast. As Mr. Gallatin, to whose department the business falls, is just about visiting Philada. on his way to N. York, I have desired him to see Mr. Patterson, and if a consultation with him should lead to any result requiring a communication with you, to write to you accordingly. Should you not hear from him, therefore, you will conclude that for the present at least, your attention need not be diverted from other objects. Accept my friendly respects
James Madison
